The Instant Notice of Allowance supersedes the previous Notice of Allowance (01/26/2022).
EXAMINER’S AMENDMENT

Status of Claims

Claims 1-31 are allowed.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Catherine Shultz on 12/22/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:  
1. (Currently amended) A bendable instrument comprising:
an inner cylindrical element, an outer cylindrical element and an intermediate cylindrical
element in between said inner and outer cylindrical elements;
the intermediate cylindrical element having a handling end portion and an actuating end
portion opposite the handling end portion, the handling end portion having a first cylindrical part
and a first flexible portion, and the intermediate cylindrical element having a plurality of strips
connected to said first cylindrical part such that longitudinal movement of said strips relative to
one another results in bending of the handling end portion at said first flexible portion, the strips
being separated by longitudinal slits in said intermediate cylindrical element;
the inner cylindrical element having a first inner cylindrical element flexible portion
aligned with said first flexible portion of said intermediate cylindrical element;
the outer cylindrical element having a first outer cylindrical element flexible portion
aligned with said first flexible portion of said intermediate cylindrical element,
wherein the instrument is configured in at least one of the following ways:
said first inner cylindrical element flexible portion comprises [[
said first outer cylindrical element flexible portion comprises [[
said outer cylindrical element.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the claimed invention of a bendable instrument comprising: an inner cylindrical element, an outer cylindrical element and an intermediate cylindrical element in between said inner and outer cylindrical elements; the intermediate cylindrical element having a handling end portion and an actuating end portion opposite the handling end portion, the handling end portion having a first cylindrical part and a first flexible portion, and the intermediate cylindrical element having a plurality of strips connected to said first cylindrical part such that longitudinal movement of said strips relative to one another results in bending of the handling end portion at said first flexible portion, the strips being separated by longitudinal slits in said intermediate cylindrical element; the inner cylindrical element having a first inner cylindrical element flexible portion aligned with said first flexible portion of said intermediate cylindrical element; the outer cylindrical element having a first outer cylindrical element flexible portion aligned with said first flexible portion of said intermediate cylindrical element, wherein the instrument is configured in at least one of the following ways: said first inner cylindrical element flexible portion comprises by at least one first slit in said inner cylindrical element, and said first outer cylindrical element flexible portion comprises by at least one second slit in said outer cylindrical element.  For these reasons the claims are believed to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT LUAN/Primary Examiner, Art Unit 3792